07/25/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0235



                              No. DA 21-0235

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

SHELDON PATRICK TRACY,

           Defendant and Appellant.

                                  ORDER

     Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including September 2, 2022, within which to prepare,

file, and serve his reply brief on appeal.

     No further extensions will be granted.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                          ORDER
                                                                    July 25 2022